Citation Nr: 0334557	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  95-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from June 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

The Board notes that the veteran's DD Form 214 reflects that 
he received a discharge in December 1967 under "other than 
honorable" conditions.  However, a December 1970 
Administrative Decision determined that the veteran's 
discharge was not to be considered as being under 
dishonorable conditions.  He is therefore not barred from VA 
benefits.


FINDINGS OF FACT

1.	In an unappealed October 1992 rating decision, the RO 
denied service connection for schizophrenia.

2.	Evidence associated with the veteran's claims folder 
subsequent to the RO's October 1992 rating decision is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.	The October 1992 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. §§  5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.	Since the October 1992 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, is reopened.  38 U.S.C.A. §§ 5103, 
5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia, on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claim was originally denied 
in an October 1992 rating decision.  At that time, the RO 
acknowledged that while the veteran had been diagnosed with 
schizophrenia after active service, his service medical 
records contained no complaints, treatment, or diagnoses of 
schizophrenia or any other psychiatric disorder.  The claim 
was denied on the basis that a psychiatric disorder, to 
include schizophrenia, had not been incurred in or aggravated 
by active service, or within one year thereafter.  The 
October 1992 rating decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).  

In April 1994, the veteran filed to reopen his service 
connection claim.  An April 1994 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, the October 1992 rating decision, the 
Board is now required to decide whether new and material 
evidence has been presented before reopening and adjudicating 
the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the October 1992 rating 
decision, the veteran has submitted VA outpatient treatment 
records, private treatment reports, and several VA 
examination reports.  In addition, he was provided with a 
personal hearing in September 1994, the transcript of which 
is included in the claims folder.  These records show 
continued treatment for a schizophrenia.  In addition, three 
VA examiners have opined that the veteran's schizophrenia was 
not incurred during active service.  Presuming the 
truthfulness of the evidence that has been presented, it 
bears directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran has a current 
psychiatric disorder, to include schizophrenia, that is 
etiologically related to active service.  Moreover, it is the 
Board's opinion that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2003); see also Hodge, 
155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence, and his claim is reopened.

The Board thus finds that new and material evidence has been 
presented to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  However, given VA's statutory duty to 
assist the veteran, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of this issue is 
necessary.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
some provisions of the VCAA also apply to the question of 
whether new and material evidence has been submitted to 
reopen the claim, the Board's favorable resolution of that 
question mitigates any due process issues.  Following the 
development as requested below, the issue of the veteran's 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, will be ready for 
appellate review.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia; the appeal is 
granted to this extent only.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for a psychiatric disorder to 
include schizophrenia.  Therefore, the claim must be 
readjudicated on the merits based on all the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002).  However, before the 
Board may address a matter not considered by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and if not, whether the claimant 
has been prejudiced by being denied those opportunities.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the Board notes that the veteran has filed a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  Since the 
October 1992 rating decision, the veteran has submitted VA 
outpatient treatment records, VA examination reports, private 
medical records, and lay statements.  In addition, he was 
provided with a hearing in September 1994.  In the April 1994 
rating decision, the RO found that new and material evidence 
sufficient to reopen the veteran's claim had not been 
submitted.  That rationale was reiterated in the July 1995 
statement of the case.  However, in the November 1999 
supplemental statement of the case, the RO indicated that it 
had accepted as new and material evidence sufficient to 
reopen the veteran's claim a Social Security Administration 
disability determination including an Administrative Law 
Judge determination dated February 25, 1994 that included an 
opinion suggesting that there was a relationship between the 
veteran's current diagnosed schizophrenia and incidents that 
occurred throughout military service.  It appears from a July 
2001 supplemental statement of the case that the RO was 
continuing to conduct a de novo review of the veteran's 
claim.  Conversely, in the more recent August 2002 and the 
April 2003 supplemental statements of the case, the RO 
indicated that new and material evidence sufficient to reopen 
the veteran's claim had not been received and thus, the 
veteran's claim was not reopened.  However, in light of the 
Board's decision this date concluding that new and material 
evidence has been submitted since the last prior final denial 
in October 1992, the Board finds that the RO should conduct a 
de novo review of the entire evidentiary record.  

Finally, the Board notes the veteran was issued a November 
2001 letter detailing the provisions of the VCAA and 
explaining VA's duty to notify and assist the veteran in the 
development of his claim.  The letter indicated that the 
veteran had 30 days in which to submit evidence before a 
decision would be issued.  In Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) (PVA), the Federal Circuit Court invalidated 30-day 
response period contained in 38 C.F.R. §3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103 (b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
DAV (reviewing a related Board regulation, 38 C.F.R. § 19.9).  
It was found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO should take appropriate measures to 
reconcile the information provided in the November 2001 
letter with the Federal Circuit Court's holding in PVA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should then conduct a de novo 
review the entire record and readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, to include schizophrenia.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



